      Case 1:16-cv-08193-VSB-OTW Document 54 Filed 07/17/19 Page 1 of 1




                                                                             July 14, 2019
VIA ECF__________________
Honorable Ona T. Wang
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re: Colon v. The City of New York, et al. No. 16-CV-4540
    Williams v. The City of New York, et al. No. 16-CV-8193


Dear Magistrate Wang:
        The Florestal Law Firm, PLLC is counsel to Sibyl Colon and Allison Williams (hereinafter,
collectively “Plaintiffs” or individually “Ms. Colon” and “Ms. Williams”), in the above referenced
matter. Discovery in the above referenced matters is scheduled to conclude on Monday, July 15,
2019. However, opposing counsel Jane Lippman, Esq., attorney for Defendants New York City
Housing Authority, Michael Kelly and Brian Clarke (collectively, “NYCHA Defendants”) has
prevented Michael Kelly’s deposition from taking place on July 3, 2019, as she walked out of the
deposition less than two (2) hours after it began. Due to the holiday the court reporting company
is delayed in sending out the transcript, and thus, I am currently unable to file my letter motion to
compel. I anticipate receiving the July 3rd, transcript any day this week, and will promptly file our
motion. On, or about, July 11, 2019, counsels met and conferred pursuant to your Honor’s
individual rules, but the parties remain at odds.
                                                                             Respectfully,
                                                                             /s/ Marcel Florestal


cc: All counsel via electronic mail.
